Mr. Justice Harker delivered the opinion of the court. The sufficiency of appellee’s amended bill to support the decree rendered is the only serious question for our consideration. It is assigned for error that the court permitted amendments to the original bill and denied a motion of appellants to strike the amended bill from the files. But as the amendments were appropriate ones and clearly allowable under the chancery practice in Illinois, a discussion of that alleged error is unnecessary. It is contended that the order of the president and board of trustees of the village of London Mills of April 2, 1900, granting appellee the privilege of using the streets and alleys of the village for the erection and maintenance of necessary poles and wires for a telephone circuit was void. The contention is based upon the proposition that the granting of such privilege can only be accomplished by ordinance. The statute confers upon village boards and city councils the authority to regulate the use of streets and alleys. Authority is conferred upon them to license the use of streets and alleys for telephone purposes, but the statute is silent as to the manner in which such authority may be exercised. It is a matter of common knowledge that it is usually exercised by ordinance, but we are advised of no decision of our Supreme Court or of any of the appellate courts in this state holding that such a license can be granted in no other mode. In view of the growing use of the telephone and the establishments of plants for telephone service in all the cities and villages of the state, we think it would be wise in the legislature to require the granting of telephone privileges to be by ordinance, but in the absence of such legislative requirement, we do not feel justified in holding that the granting of such privilege otherwise than by ordinance is void. That the village board had no power to grant the London Power and Electric Company an exclusive privilege to operate a telephone plant is a question not open to serious controversy. The ordinance of March 25, 1901, in so far as it attempted to do so, therefore, was void. The same may be said with reference to the ordinance of August 22, 1901. The passage of those ordinances, the demand of appellee to remove their poles and wires from the streets and alleys, and other steps taken by the village board, as charged in the bill, manifested a deliberate and fraudulent intention to crush out the business of appellee and give to the London Power and Electric Company a monopoly of the telephone business at London Mills. When a municipal corporation has, under statutory sanction, by ordinance or other lawful mode, authorized a telephone company to erect its poles in certain designated streets, and the company, on the faith of the license so granted, does erect them, it thereby acquires a vested right to use the designated streets so long as it conforms to the conditions of the license, and the license can not thereafter be revoked at the pleasure of the municipality. Such license having been granted and accepted, and money having been expended upon the faith of it, it is not revocable except for cause. When the licensee accepts, expends money and enters into possession of the streets to the extent required by the use of the poles and wires, the license becomes a binding contract between the municipality and the telephone company, and to revoke it would not only be inequitable but' beyond the power of the municipality. The People ex rel. v. The Central Union Telephone Company, 192 Ill. 307; City of Belleville v. Citizens Horse Railway Co., 152 Ill. 171; City of Quincy v. Bull et al., 106 Ill. 337; Chicago Municipal Gas Light and Fuel Company v. Town of Lake, 130 Ill. 42; HudsonTelephone Co. v. Jersey City, 49 N. J. Law, 303. There is nothing in the bill to indicate that the village board desired to revoke appellee’s license because its members entertained any doubt as to the authority to grant the license or because of any improper exercise of it. There is no pretense that the members of the board regarded the exercise of the license as in any wise infringing on the rights of the public in the use of the streets and alleys. The attitude assumed by them concedes their authority to grant appellee a license, but they seek to revoke it because of the irregular mode in which it was granted. In doing so, they are not actuated by a desire to conserve the public weal, but by a purpose to further the interests of a proposed monopoly. It was proper, therefore, to restrain the threatened removal of appellee’s poles and wires, and the decree will be affirmed.